Citation Nr: 1516995	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to November 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for diabetes mellitus and for hypertension.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has diabetes mellitus and hypertension that are related to service, to include as due to Agent Orange exposure.  He also contends that his hypertension is secondary to his diabetes mellitus.  The Veteran specifically maintains that he was stationed in Thailand at the U-Tapao Airfield in 1974.  He states that there was spraying on the base on a regular basis to control vegetation that was growing around the barracks, fence line, and other areas.  He indicates that he was assigned at a barracks that was the last barracks before the perimeter of the base.  The Veteran further indicates that he was treated for elevated blood pressure readings during his period of service and that his hypertension has continued since that time.  

The Veteran served on active duty from August 1972 to November 1977.  His DD Form 214s indicate that he his occupational specialty was listed as a communications center specialist and as a telecommunications operation specialist.  His service personnel records indicate that he served at the U-Tapao Airfield in Thailand.  

The Board observes that there is no indication in the record that there has been an attempt to verify the Veteran's claimed Agent Orange exposure while stationed at the U-Tapao Airfield in Thailand.  The Board finds that an attempt should be made to verify the Veteran's alleged Agent Orange exposure through the U.S. Army and Joint Services Records Research Center (JSRRC).  

As to direct service connection, the Veteran's service treatment records do not show complaints, findings, or diagnoses of diabetes mellitus.  Such records do indicate that the Veteran may have had an elevated blood pressure reading on one occasion during service.  A February 1977 treatment report related a blood pressure reading of 164/94.  A diagnosis of hypertension was not provided at that time.  

Post-service treatment records show treatment for hypertension and for diabetes mellitus.  

A September 1979 VA treatment report related a diagnosis of a traumatic knee.  The Veteran's blood pressure reading was somewhat illegible, but appeared to be listed as 138/100.  A VA treatment report, apparently dated in December 1980, noted a blood pressure reading of 152/90.  Hypertension was not specifically diagnosed at that time.  

A December 2001 VA treatment entry indicated that the Veteran reported that he had hypertension.  The examiner stated that the Veteran had hypertension and that he would be started on Tiazac.  An August 2003 VA treatment entry related an assessment that included hypertension and diabetes mellitus.  

The Veteran has not been afforded a VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claim of service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to diabetes mellitus.  The Board finds that such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for diabetes mellitus and hypertension since his separation from service in November 1977.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Request that the JSRRC, or other official source, investigate and attempt to verify the Veteran's alleged exposure to Agent Orange while stationed at the U-Tapao Airfield in Thailand.  JSRRC should also be asked to provide the histories of the Veteran's units during the time he was in Thailand.  If more detailed information is needed for this research, the Veteran should be given an opportunity to provide it.  The results of such requests, whether successful or unsuccessful, must be documented in the claims file, and the Veteran informed of any negative results.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed hypertension.  The entire claims file, including all electronic files, must be reviewed by the examiner.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to or had its onset during his period of service.  

The examiner must specifically discuss and acknowledge that the Veteran was noted to have a blood pressure reading of 164/94 during his period of service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issues on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

